UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	January 31, 2017 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 1/31/17 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Aerospace and defense (0.2%) Kratos Defense & Security Solutions, Inc. (NON) 102,977 $848,530 Airlines (1.7%) Alaska Air Group, Inc. 19,100 1,791,962 Hawaiian Holdings, Inc. (NON) 27,000 1,375,650 JetBlue Airways Corp. (NON) 48,900 958,929 Spirit Airlines, Inc. (NON) 30,100 1,626,604 Auto components (1.0%) Cooper-Standard Holding, Inc. (NON) 14,081 1,482,448 Goodyear Tire & Rubber Co. (The) 21,339 691,170 Stoneridge, Inc. (NON) 80,219 1,316,394 Banks (10.8%) Banco Latinoamericano de Comercio Exterior SA Class E (Panama) 23,432 637,350 Cardinal Financial Corp. 35,970 1,128,019 Chemical Financial Corp. 25,098 1,240,594 Customers Bancorp, Inc. (NON) 46,018 1,585,780 East West Bancorp, Inc. 71,064 3,655,532 FCB Financial Holdings, Inc. Class A (NON) 42,638 2,001,854 First BanCorp. (Puerto Rico) (NON) 292,914 1,968,382 First Community Bancshares, Inc. 33,270 968,157 Flushing Financial Corp. 38,668 1,051,770 Franklin Financial Network, Inc. (NON) 36,736 1,416,173 Great Southern Bancorp, Inc. 28,558 1,429,328 Hanmi Financial Corp. 66,273 2,196,950 Hope Bancorp, Inc 92,135 1,926,543 Horizon Bancorp 33,644 862,296 MainSource Financial Group, Inc. 40,710 1,337,731 OFG Bancorp (Puerto Rico) 31,353 415,427 Pacific Premier Bancorp, Inc. (NON) 34,715 1,366,035 Peoples Bancorp, Inc. 30,037 932,649 Popular, Inc. (Puerto Rico) 58,777 2,611,462 TCF Financial Corp. 86,490 1,500,602 United Community Banks, Inc./GA 42,735 1,202,136 Webster Financial Corp. 33,900 1,780,428 Western Alliance Bancorp (NON) 31,152 1,538,286 Zions Bancorporation 52,645 2,221,093 Biotechnology (4.6%) Acceleron Pharma, Inc. (NON) 7,400 179,672 Alder Biopharmaceuticals, Inc. (NON) (S) 27,700 569,235 Alkermes PLC (NON) 15,400 833,294 Ardelyx, Inc. (NON) 42,497 509,964 Array BioPharma, Inc. (NON) (S) 80,300 872,861 Axovant Sciences, Ltd. (Bermuda) (NON) (S) 19,800 242,550 Biospecifics Technologies Corp. (NON) 15,902 815,614 Clovis Oncology, Inc. (NON) (S) 17,700 1,146,960 CytomX Therapeutics, Inc. (NON) 38,800 450,856 Eagle Pharmaceuticals, Inc. (NON) (S) 18,127 1,254,570 Emergent BioSolutions, Inc. (NON) 44,066 1,333,878 Exelixis, Inc. (NON) 38,300 693,996 FivePrime Therapeutics, Inc. (NON) 15,230 697,686 Halozyme Therapeutics, Inc. (NON) (S) 34,829 402,275 Kite Pharma, Inc. (NON) (S) 9,200 468,924 Lexicon Pharmaceuticals, Inc. (NON) (S) 18,500 265,105 Ligand Pharmaceuticals, Inc. (NON) (S) 7,910 838,539 MiMedx Group, Inc. (NON) (S) 83,155 671,892 Neurocrine Biosciences, Inc. (NON) 12,547 538,392 Prothena Corp. PLC (Ireland) (NON) (S) 14,503 710,067 Puma Biotechnology, Inc. (NON) 6,700 217,080 Sorrento Therapeutics, Inc. (NON) (S) 36,600 197,640 TESARO, Inc. (NON) (S) 3,871 630,354 Trevena, Inc. (NON) 40,700 284,086 Ultragenyx Pharmaceutical, Inc. (NON) (S) 9,400 705,094 uniQure NV (Netherlands) (NON) (S) 17,576 97,020 Building products (2.1%) Continental Building Products, Inc. (NON) 51,686 1,201,700 NCI Building Systems, Inc. (NON) 55,096 881,536 Patrick Industries, Inc. (NON) 29,606 2,420,291 PGT Innovations, Inc. (NON) 240,194 2,762,231 Capital markets (1.3%) AllianceBernstein Holding LP 34,922 815,429 E*Trade Financial Corp. (NON) 41,403 1,550,542 Piper Jaffray Cos. (NON) (S) 27,865 1,964,483 Chemicals (3.7%) American Vanguard Corp. 63,158 1,086,318 Cabot Corp. 24,688 1,366,975 Chase Corp. 15,426 1,357,488 Innophos Holdings, Inc. 4,326 210,417 Koppers Holdings, Inc. (NON) 41,186 1,665,974 Kraton Corp. (NON) 31,724 852,107 Minerals Technologies, Inc. 14,660 1,174,999 Orion Engineered Carbons SA (Luxembourg) 93,044 1,921,359 Trinseo SA 24,154 1,563,972 W.R. Grace & Co. 21,300 1,476,942 Commercial services and supplies (2.0%) ACCO Brands Corp. (NON) 139,421 1,777,618 CECO Environmental Corp. 53,000 695,360 Deluxe Corp. 18,681 1,360,911 Ennis, Inc. 51,972 878,327 Tetra Tech, Inc. 48,695 2,127,972 Communications equipment (2.2%) Applied Optoelectronics, Inc. (NON) (S) 29,353 902,898 Arista Networks, Inc. (NON) (S) 7,800 733,200 Ciena Corp. (NON) 35,488 863,778 InterDigital, Inc./PA 24,108 2,251,687 Netscout Systems, Inc. (NON) 44,400 1,478,520 Plantronics, Inc. 9,061 512,671 ShoreTel, Inc. (NON) 102,302 710,999 Construction and engineering (4.1%) AECOM (NON) 48,100 1,776,333 Argan, Inc. 27,479 2,026,576 Dycom Industries, Inc. (NON) (S) 22,818 1,840,500 Granite Construction, Inc. 18,400 1,032,792 MasTec, Inc. (NON) 70,460 2,624,635 Primoris Services Corp. 28,400 704,888 Quanta Services, Inc. (NON) 61,130 2,193,956 Tutor Perini Corp. (NON) 61,400 1,829,720 Construction materials (1.1%) Summit Materials, Inc. Class A (NON) 109,695 2,753,345 U.S. Concrete, Inc. (NON) (S) 17,000 1,113,500 Consumer finance (1.9%) Encore Capital Group, Inc. (NON) (S) 28,536 883,189 Nelnet, Inc. Class A 40,403 1,980,959 OneMain Holdings, Inc. (NON) 32,016 716,518 SLM Corp. (NON) 240,500 2,857,140 Containers and packaging (0.4%) Owens-Illinois, Inc. (NON) 63,734 1,204,573 Diversified consumer services (0.3%) K12, Inc. (NON) 52,000 1,036,360 Diversified telecommunication services (0.7%) Cogent Communications Holdings, Inc. 24,308 1,016,074 IDT Corp. Class B 32,304 620,237 Vonage Holdings Corp. (NON) 111,000 786,990 Electrical equipment (0.9%) AZZ, Inc. 14,947 890,094 EnerSys 10,804 842,172 Sensata Technologies Holding NV (NON) 35,964 1,508,690 Electronic equipment, instruments, and components (1.3%) Belden, Inc. 8,300 634,701 Littelfuse, Inc. 7,430 1,171,785 Plexus Corp. (NON) 24,398 1,324,811 SYNNEX Corp. 10,124 1,216,702 Energy equipment and services (0.4%) Oil States International, Inc. (NON) 34,039 1,344,541 Equity real estate investment trusts (REITs) (5.7%) Agree Realty Corp. 18,306 858,551 Ashford Hospitality Trust, Inc. 92,178 700,553 Brandywine Realty Trust 50,527 813,485 CBL & Associates Properties, Inc. 49,493 536,999 Chesapeake Lodging Trust 37,529 960,742 Colony NorthStar, Inc. Class A 73,839 1,027,839 Communications Sales & Leasing, Inc. 64,117 1,684,995 Community Healthcare Trust, Inc. 36,719 792,029 DiamondRock Hospitality Co. 92,800 1,045,856 Hersha Hospitality Trust 21,166 423,108 Investors Real Estate Trust 69,203 445,667 LaSalle Hotel Properties 23,400 705,978 Lexington Realty Trust 126,792 1,359,210 LTC Properties, Inc. 12,532 584,868 National Health Investors, Inc. 18,137 1,341,957 Omega Healthcare Investors, Inc. 32,317 1,036,406 One Liberty Properties, Inc. 26,229 607,464 Ramco-Gershenson Properties Trust 35,664 579,897 Ryman Hospitality Properties 11,100 679,098 Select Income REIT 28,347 708,958 STAG Industrial, Inc. 39,064 903,941 Summit Hotel Properties, Inc. 95,313 1,508,805 Universal Health Realty Income Trust 5,389 334,765 Food and staples retail (0.4%) SpartanNash Co. 39,151 1,482,257 Food products (1.3%) Dean Foods Co. 61,423 1,219,861 John B. Sanfilippo & Son, Inc. 10,222 672,505 Nomad Foods, Ltd. (United Kingdom) (NON) 92,600 951,002 Sanderson Farms, Inc. 18,130 1,649,830 Gas utilities (0.5%) UGI Corp. 33,791 1,566,889 Health-care equipment and supplies (2.8%) Conmed Corp. 10,700 477,113 DexCom, Inc. (NON) (S) 6,777 536,400 Globus Medical, Inc. Class A (NON) 31,124 820,429 Halyard Health, Inc. (NON) 18,999 730,892 ICU Medical, Inc. (NON) 15,346 2,103,937 Integer Holdings Corp. (NON) 34,811 1,127,876 Spectranetics Corp. (The) (NON) 31,947 825,830 STERIS PLC (United Kingdom) 19,865 1,407,038 Zeltiq Aesthetics, Inc. (NON) (S) 37,895 1,680,264 Health-care providers and services (1.0%) Aceto Corp. 29,686 566,706 Envision Healthcare Corp. (NON) 5,295 360,060 HealthSouth Corp. 14,253 553,301 Landauer, Inc. 16,756 860,421 Molina Healthcare, Inc. (NON) (S) 11,271 639,291 PharMerica Corp. (NON) 12,931 320,689 Health-care technology (1.1%) Evolent Health, Inc. Class A (NON) (S) 123,500 2,247,700 Veeva Systems, Inc. Class A (NON) 39,403 1,667,929 Hotels, restaurants, and leisure (2.1%) Cheesecake Factory, Inc. (The) (S) 37,738 2,274,092 Marriott Vacations Worldwide Corp. (S) 16,907 1,462,117 Penn National Gaming, Inc. (NON) 91,405 1,259,561 Wyndham Worldwide Corp. 27,300 2,158,338 Household durables (1.2%) CalAtlantic Group, Inc. (S) 28,300 986,821 Century Communities, Inc. (NON) 32,300 734,825 Ethan Allen Interiors, Inc. 17,787 517,602 LGI Homes, Inc. (NON) (S) 63,887 1,984,330 Independent power and renewable electricity producers (0.2%) Dynegy, Inc. (NON) 60,147 574,404 Insurance (2.0%) American Equity Investment Life Holding Co. 108,816 2,568,058 Amtrust Financial Services, Inc. 32,428 855,775 CNO Financial Group, Inc. 35,500 671,305 Employers Holdings, Inc. 52,645 1,918,910 Heritage Insurance Holdings, Inc. 50,913 721,946 Internet and direct marketing retail (0.4%) FTD Cos., Inc. (NON) 35,404 813,584 Groupon, Inc. (NON) (S) 160,700 554,415 Internet software and services (4.1%) 2U, Inc. (NON) (S) 40,900 1,392,236 Blucora, Inc. (NON) 83,882 1,266,618 Box, Inc. Class A (NON) (S) 65,000 1,109,550 Carbonite, Inc. (NON) 74,800 1,290,300 IAC/InterActive Corp. (NON) 32,525 2,238,045 Instructure, Inc. (NON) (S) 66,834 1,456,981 j2 Global, Inc. 21,997 1,843,569 New Relic, Inc. (NON) (S) 18,900 684,180 Shopify, Inc. Class A (Canada) (NON) (S) 23,603 1,199,504 Stamps.com, Inc. (NON) (S) 7,910 961,461 XO Group, Inc. (NON) 25,400 478,282 IT Services (1.7%) CACI International, Inc. Class A (NON) 16,947 2,081,092 Convergys Corp. 42,400 1,052,368 CSG Systems International, Inc. 36,640 1,773,376 Perficient, Inc. (NON) 58,333 1,034,244 Leisure products (0.9%) Brunswick Corp. 35,100 2,101,086 MCBC Holdings, Inc. 35,053 488,989 Vista Outdoor, Inc. (NON) 14,757 425,149 Life sciences tools and services (1.3%) Albany Molecular Research, Inc. (NON) (S) 79,953 1,471,135 Cambrex Corp. (NON) 18,410 965,605 INC Research Holdings, Inc. Class A (NON) 18,024 955,272 VWR Corp. (NON) 40,306 1,044,328 Machinery (3.9%) Columbus McKinnon Corp./NY 53,700 1,476,213 Douglas Dynamics, Inc. 24,881 840,978 Greenbrier Cos., Inc. (The) (S) 63,986 2,799,388 Hillenbrand, Inc. 37,000 1,352,350 NN, Inc. 63,924 1,236,929 Standex International Corp. 11,959 1,042,825 Terex Corp. 33,076 1,051,817 Wabash National Corp. (S) 48,768 860,755 Wabtec Corp. 31,141 2,698,056 Marine (0.1%) Matson, Inc. 13,794 491,894 Media (0.6%) Liberty Media Corp.-Liberty SiriusXM Class C (NON) 27,300 979,797 Regal Entertainment Group Class A (S) 52,279 1,184,642 Metals and mining (1.1%) AK Steel Holding Corp. (NON) 73,200 591,456 Reliance Steel & Aluminum Co. 30,800 2,453,220 United States Steel Corp. 20,200 660,742 Mortgage real estate investment trusts (REITs) (1.3%) Apollo Commercial Real Estate Finance, Inc. 52,165 908,193 ARMOUR Residential REIT, Inc. (S) 9,318 195,864 Chimera Investment Corp. 76,876 1,355,324 CYS Investments, Inc. 52,173 394,950 MFA Financial, Inc. 44,936 354,545 New Residential Investment Corp. 90,500 1,371,075 Multi-utilities (0.4%) Vectren Corp. 26,806 1,471,381 Oil, gas, and consumable fuels (2.6%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 162,239 1,792,741 Callon Petroleum Co. (NON) 91,228 1,393,964 Diamondback Energy, Inc. (NON) 8,683 913,191 Gulfport Energy Corp. (NON) 33,473 699,586 Northern Oil and Gas, Inc. (NON) (S) 138,548 498,773 Ring Energy, Inc. (NON) 130,200 1,718,640 Synergy Resources Corp. (NON) (S) 232,000 1,997,520 Paper and forest products (0.9%) Domtar Corp. 33,649 1,470,125 KapStone Paper and Packaging Corp. 66,567 1,596,277 Pharmaceuticals (2.3%) ANI Pharmaceuticals, Inc. (NON) (S) 12,242 740,029 Aralez Pharmaceuticals, Inc. (Canada) (NON) (S) 115,640 486,844 Cardiome Pharma Corp. (Canada) (NON) (S) 45,461 134,110 Depomed, Inc. (NON) (S) 22,132 400,368 Horizon Pharma PLC (NON) 71,161 1,164,906 Impax Laboratories, Inc. (NON) 18,871 248,154 Jazz Pharmaceuticals PLC (NON) 7,624 929,518 Lannett Co., Inc. (NON) (S) 24,109 485,796 Medicines Co. (The) (NON) (S) 24,384 879,043 Pacira Pharmaceuticals, Inc. (NON) (S) 15,649 601,704 Prestige Brands Holdings, Inc. (NON) 10,707 564,901 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 54,352 606,025 TherapeuticsMD, Inc. (NON) (S) 43,000 249,830 Zynerba Pharmaceuticals, Inc. (NON) (S) 26,700 460,308 Professional services (1.7%) ICF International, Inc. (NON) 55,844 2,903,888 Navigant Consulting, Inc. (NON) 112,339 2,774,773 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 31,188 1,748,087 Semiconductors and semiconductor equipment (7.0%) Advanced Energy Industries, Inc. (NON) 40,432 2,379,019 Ambarella, Inc. (NON) (S) 10,217 506,865 CEVA, Inc. (NON) 65,187 2,304,360 Cirrus Logic, Inc. (NON) 15,495 934,658 FormFactor, Inc. (NON) 162,862 2,027,632 Inphi Corp. (NON) 15,700 719,374 Integrated Device Technology, Inc. (NON) 38,588 972,032 MaxLinear, Inc. Class A (NON) 69,100 1,767,578 MKS Instruments, Inc. 39,080 2,575,372 Monolithic Power Systems, Inc. 10,124 883,218 ON Semiconductor Corp. (NON) 84,948 1,131,507 Power Integrations, Inc. 15,912 1,129,752 Semtech Corp. (NON) 10,387 342,252 Silicon Laboratories, Inc. (NON) 10,124 660,085 Synaptics, Inc. (NON) 9,600 541,248 Teradyne, Inc. 39,900 1,132,362 Tessera Holding Corp. 32,207 1,455,756 Tower Semiconductor, Ltd. (Israel) (NON) (S) 118,358 2,510,373 Software (2.2%) Fortinet, Inc. (NON) 27,600 917,976 Gigamon, Inc. (NON) 14,956 495,791 Proofpoint, Inc. (NON) (S) 14,784 1,185,085 PROS Holdings, Inc. (NON) 42,196 944,346 QAD, Inc. Class A 31,100 898,790 ServiceNow, Inc. (NON) 12,800 1,159,936 Take-Two Interactive Software, Inc. (NON) 9,800 525,770 Tyler Technologies, Inc. (NON) 5,628 821,801 Zendesk, Inc. (NON) (S) 21,607 517,056 Specialty retail (0.5%) American Eagle Outfitters, Inc. (S) 71,840 1,085,502 Chico's FAS, Inc. 54,264 732,021 Technology hardware, storage, and peripherals (1.4%) Cray, Inc. (NON) 33,500 574,525 NCR Corp. (NON) 58,333 2,509,486 Pure Storage, Inc. Class A (NON) (S) 42,900 487,773 Super Micro Computer, Inc. (NON) 46,600 1,232,570 Textiles, apparel, and luxury goods (1.2%) Hanesbrands, Inc. 42,900 1,017,159 Oxford Industries, Inc. 10,124 557,022 Perry Ellis International, Inc. (NON) 44,300 1,045,037 Steven Madden, Ltd. (NON) 18,227 641,590 Wolverine World Wide, Inc. 29,317 688,656 Thrifts and mortgage finance (2.1%) BofI Holding, Inc. (NON) (S) 42,907 1,265,757 Federal Agricultural Mortgage Corp. Class C 30,096 1,675,143 HomeStreet, Inc. (NON) 44,600 1,168,520 Meta Financial Group, Inc. 23,335 2,049,980 Radian Group, Inc. 57,953 1,066,335 Tobacco (0.4%) Vector Group, Ltd. (S) 54,662 1,205,844 Trading companies and distributors (0.2%) Beacon Roofing Supply, Inc. (NON) 15,001 656,587 Total common stocks (cost $275,550,857) INVESTMENT COMPANIES (2.0%) (a) Shares Value Fifth Street Finance Corp. 422,482 $2,298,302 Hercules Capital, Inc. (S) 69,326 979,576 Medley Capital Corp. 92,341 688,864 PennantPark Investment Corp. 206,200 1,626,918 Solar Capital, Ltd. 60,032 1,273,879 Total investment companies (cost $6,625,038) SHORT-TERM INVESTMENTS (14.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.94% (AFF) 47,925,343 $47,925,343 Putnam Short Term Investment Fund 0.74% (AFF) 1,600,105 1,600,105 Total short-term investments (cost $49,525,448) TOTAL INVESTMENTS Total investments (cost $331,701,343) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $342,572,426. (b) The aggregate identified cost on a tax basis is $331,519,357, resulting in gross unrealized appreciation and depreciation of $67,471,284 and $7,595,461, respectively, or net unrealized appreciation of $59,875,823. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $37,957,884 $163,929,163 $153,961,704 $247,642 $47,925,343 Putnam Short Term Investment Fund** 6,341,414 94,494,159 99,235,468 10,049 1,600,105 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $47,925,343, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $47,469,523. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $28,218,707 $— $— Consumer staples 7,181,299 — — Energy 10,358,956 — — Financials 66,284,517 — — Health care 44,941,356 — — Industrials 58,164,430 — — Information technology 67,907,906 — — Materials 24,519,789 — — Real Estate 21,389,258 — — Telecommunication services 2,423,301 — — Utilities 3,612,674 — — Total common stocks — — Investment companies 6,867,539 — — Short-term investments 1,600,105 47,925,343 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: March 31, 2017
